COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                              NO. 02-13-00228-CV


IN RE WALLACE WAYNE                                                    RELATOR
BOWMAN, JR.
                                     ------------

                           ORIGINAL PROCEEDING

                                     ------------

                        MEMORANDUM OPINION 1

                                     ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that the petition should be dismissed. Accordingly, relator’s petition

for writ of mandamus is dismissed.

                                                    PER CURIAM

PANEL: DAUPHINOT, WALKER, and MEIER, JJ.



DELIVERED: July 10, 2013




      1
       See Tex. R. App. P. 47.4, 52.8(d).